


110 HRES 1373 IH: Expressing support for the designation of

U.S. House of Representatives
2008-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1373
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2008
			Mrs. Miller of
			 Michigan submitted the following resolution; which was referred to
			 the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for the designation of
		  National Marina Day to honor America’s marinas for their many contributions to
		  their local communities and create awarness amongst citizens, policymakers,
		  elected officials, and employees of the overall contributions of marinas to
		  their well-being.
	
	
		Whereas we, the citizens of the United States, place a
			 high value on our recreation time and our ability to access one of our
			 country’s greatest natural resources: its waterways;
		Whereas in 1928, the word marina was used
			 for the very first time by the National Association of Engine and Boat
			 Manufacturers to define a recreational boating facility;
		Whereas the United States is home to over 12,000
			 recreational boating facilities that contribute substantially to their local
			 communities by providing safe, reliable gateways to boating for members of
			 their communities and welcomed guests;
		Whereas America’s marinas establish a unique identity for
			 waterfront communities and promote a high quality of life for its
			 residents;
		Whereas America’s marinas play an integral role in the
			 boating and recreation community by providing local knowledge, boat storage,
			 washing and repair facilities, refueling stations, and a sheltered refuge from
			 the elements;
		Whereas America’s marinas encourage the development of
			 businesses and restaurants to supplement the marina, thereby bringing vital
			 economic activity to the region;
		Whereas America’s marinas play a critical role in the
			 defense of our Nation by partnering with the Coast Guard to search for
			 suspicious activity along our oceanic borders;
		Whereas America’s marinas also serve as stewards of the
			 environment, actively seeking to protect the surrounding waterways not only for
			 the enjoyment of this generation, but for generations to come;
		Whereas America’s marinas also provide their communities
			 and visitors a place where the 73,000,000 boating enthusiasts, their friends,
			 and their families can spend time together for recreation and
			 relaxation;
		Whereas the United States marinas will continue to provide
			 environmentally-friendly gateways to boating for the citizens of, and the
			 visitors to, our great Nation; and
		Whereas August 9, 2008, would be an appropriate day to
			 designate as National Marina Day: Now, therefore, be it
		
	
		That the House of Representatives expresses
			 support for the designation of National Marina Day to honor America’s marinas
			 for their many contributions to their local communities and create awarness
			 amongst citizens, policymakers, elected officials, and employees of the overall
			 contributions of marinas to their well-being.
		
